Motion Granted and Abatement Order filed, July 19, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01108-CV
                                    ____________

            WARREN ALDOUS AND MICHAEL ALDOUS, Appellants

                                             V.

                                 ERIC BRUSS, Appellee


                       On Appeal from the 405th District Court
                              Galveston County, Texas
                          Trial Court Cause No. 09CV0104


                               ABATEMENT ORDER

       This is an appeal from a judgment signed July 22, 2011. On October 18, 2011,
Gail Jalufka, the official court reporter for the 405th District Court, filed four volumes of
the reporter’s record. On March 22, 2012, Gail Jalufka filed seven additional volumes of
reporter’s record, but these volumes are not complete and contain excerpts from the
underlying trial. Appellant Warren Aldous filed his brief on May 30, 2012. Appellant
Michael Aldous filed his brief on June 18, 2012. After being granted an extension of
time, appellee’s brief is due August 2, 2012.
       On July 13, 2012, appellee filed a motion for extension of time to file his brief,
asserting that additional time is necessary because he has requested supplementation of
the reporter’s record in order to respond to appellants’ briefs. We grant the motion and
issue the following order:

       We ORDER the appeal ABATED until the supplemental reporter’s record has
been filed. Gail Jalufka, the official court reporter for the 405th District Court, is
directed to file the supplemental reporter’s record requested by appellee as soon as
practicable, or by August 20, 2012.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental
reporter’s record is filed in this court. The court will also consider an appropriate motion
to reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion. Appellee’s brief will be due on or before thirty days after the appeal has
been reinstated.



                                      PER CURIAM




                                             2